362 S.W.3d 73 (2012)
STATE of Missouri, Respondent,
v.
Irvin M. PATTERSON, Appellant.
No. WD 73744.
Missouri Court of Appeals, Western District.
March 27, 2012.
Susan L. Hogan, Kansas City, MO, for appellant.
Laura E. Elsbury, Jefferson City, MO, for respondent.
*74 Before Division One: CYNTHIA L. MARTIN, Presiding Judge, THOMAS H. NEWTON, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Irvin Patterson appeals from the trial court's judgment convicting him of one count of violence against an offender in the Department of Corrections. Patterson contends on appeal that the trial court plainly erred in giving a verdict-directing instruction that did not include a cross-reference to his special negative defense defense of others. We affirm. Rule 30.25(b).